Case 5:20-cv-00412-JSM-PRL Document 1-1 Filed 09/02/20 Page 1 of 12 PageID 11




                   EXHIBIT A
 Case 5:20-cv-00412-JSM-PRL Document 1-1 Filed 09/02/20 Page 2 of 12 PageID 12



General Information
 NAME:
 Rigdon III, Mitchell V. vs. Home Depot USA, Inc.

 Practice Area Acceptance



Notice of Service of Process

              Entity: Home Depot USA, Inc.

     Title of Action: Rigdon III, Mitchell V. vs. Home Depot USA, Inc.

 Document(s) Type: SUMMONSCOM

  Nature of Action: DIS

              Court: Lake County Circuit Court

      Case Number: N/A

Jurisdiction Served: Florida

    Date Served on
                   8/3/20
              CSC:

         Date Served: 8/3/20

        Answer or
                  20
  Appearance Due:

   Originally Served
                     CSC
                 On:

         How Served: Personal Service

             Sender: Kenneth M. Hesser
         Case 5:20-cv-00412-JSM-PRL Document 1-1 Filed 09/02/20 Page 3 of 12 PageID 13
   Filing # 110551434 E-Filed 07/21/2020 12:47:20 PM

                       IN THE CIRCUIT COURT OF THE FIFTH JUDICIAL CIRCUIT, IN AND FOR
                                          LAKE COUNTY, FLORIDA

            MITCHELL V. RIGDON III,

                            Plaintiff, .                            CASE NO.: 35-2020-CA-001121

            vs.

            HOME DEPOT USA, Inc

                            Defendant.                                    ®ate:          ~ ~~Time:              !,o~~
                                                                                                IVICN #111
                                                                                  is a certified process server in the
                                                                               Circuit and County Courts in and for the
                                                         f.Yilut~7►(.y
                                                                I~~                     Second Judicial Circuit
            THE STATE OF FLORIDA
            To Each Sheriff of the State:

                     YOU ARE HEREBY CONIlVIANDED to serve this Summons and a copy of the Complaint
            or Petition in this action on Defendant:

                                                      HONIE DEPOT USA, Inc.
                                                     orpora ion ervice ompany
                                                          1201 Hays Street
                                                     Tallahassee, FL 32301-2525

                    Each Defendant is hereby required to serve written defenses to said Complaint or Petition on
            Plaintiffs attorney, whose name and address is:

                                                    HESSER & HIPKE
                                                     P.O. BOX 773609
                                                  OCALA, FLORIDA 34477

            within twenty (20) days after service of this Summons on that Defendant, exclusive of the day of
            service, and to file the original of the defenses with the Clerk of this Court, either before service on
            Plaintiffs attorney or immediately thereafter. If a Defendant fails to do so, a default will be entered
            against that Defendant for the relief demanded in the Complaint or Petition.

            WITNESS my hand and seal of this Court on the 21 day of                      JUly                  , 2020.

                                                                    GARY J. COONEY,
                                                                    CLERK OF THE COURT                     ~

                                                                    BY•                  av~
                                                                           DEPUTY CLERK
                                                                    PO Box 7800
                                                                    Tavares, FL 7800
                                                                    Phone: (352)742-4148




FILED: LAKE COUNTY, GARY J. COONEY, CLERK, 07/21/2020 12:53:40 PM
Case 5:20-cv-00412-JSM-PRL Document 1-1 Filed 09/02/20 Page 4 of 12 PageID 14




                                                IlbIPORTANT

 A lawsuit has been filed against you. You have 20 calendar days after this summons is served on you to
 file a written response to the attached Complaint in this Court. A phone call will not protect you; your
 written response, including the above case number and named parties, must be filed if you want the Court
 to hear your case. If you do not.file your response on time, you may lose the case, and your wages,
 money, and property may thereafter be taken without further warning from the Court. There are other
 legal requirements. You may want to call an attorney right away. If you do not know an attorney,.you
 may call an attorney referral service or a legal aid office (listed in the phone book).

  If you choose to file a written response yourself, at the same time you file your written response to the
  Court you must also mail or take a carbon copy or photo copy of your written response to the
  "Plaintiff/Plaintiff s Attomey". named below.

                                                IMPORTANTE

  Usted ha sido demandado legahnente. Tiene Viente (20) dias contados a patir del recibo de esta
  notificacion para contestar la demanda adjunta por escrito, y presentarla ante este tribunal. Una llamada
  telefonica no lo protegera; si usted desea que el tribunal considere su defensa, debe presentar su respuesta
  por escrito; incluyendo el numero del caso y los nombres de las partes interesadas en dicho caso. Si usted
  no contesta la demanda a tiempo, pudiese perder el caso y podria ser despojado de sus ingresos y
  propiedades, o privado de sus derechose, sin previo aviso del tribunal. Existen otros requisitos legales. Si
  lo desea, puede usted consultar a un abogado immediatemente.. Si no conoce a un abogado, puede llamar
  a una de las oficinas de asistencia legal que aparecen en la guia telefonica.

  Si desea responder a la demanda por sucuenta, al mismo tiempo en que presenta su respuesta ante el
  tribunal, debera ursted enviar por correo o entregar una copia de su respuesta a la persona denominada
  abajo corrio "Plaintiff/Plaintiff s Attorney." (Demandate o Abogado del Demanadante).

                                                 lu I' 1 : K ►M

  Des poursuites judiciaries ont ete entreprises contre vous. Vous avez 20 jaours consecutifs a partir de la
  date de-1'assignation de cette citation pour deposer une response ecrite a la plainte ci jointe aupre de ce
  Tribunal. Un simple coup de telephone est insuffisant pour vous proteger; vous etes oblige de deposer
  votre response ecrite avec mention du numero de dossier ci-dessus et le nom des parties nommees ici, si
  vous souhaitez que le Tribunal entende votre cause. Si vous ne deposez pas votre reponse ecrite dans le
  delai requis, vous risquez de perdre la cause ainsi que votre salaire, votre argent, et vos biens peuvent etre
  saisais par la suite, sans aucun preavis ulterieur du Tribunal. IL y a d'autres obligations juridiques et vous
  pouvez requerir les services immediats d'un avocat. Si vous ne connaissez pas d'avocat, vous pourriez
  telephoner a un seivice de reference d'avocats ou a un bureau d'assistance juridique (figurant a 1'annuaire
  de telephones).

  Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en meme temps
  que cette formalite, faire parvenir ou expedier une copie au carbone ou une photocopie de votre response
  ecrite au "Plaintiff/Plaintiffs Attorney" (Plaignant ou a son avocat) nomme ci-dessous.
      Case 5:20-cv-00412-JSM-PRL Document 1-1 Filed 09/02/20 Page 5 of 12 PageID 15
Filing # 109973839 E-Filed 07/08/2020 09:09:19 PM


                                                             IN THE CIRCUIT COURT OF THE
                                                             FIFTH JUDICIAL CIRCUIT, IN AND
                                                             FOR LAKE COUNTY, FLORIDA
        MITCHELL V. RIGDON III
                                                             CASE NO.:
               Plaintiff,
                                                             DIVISION: ,
        vs.

        HOME DEPOT USA, Inc.

               Defendant.
                                                        /


                                COMPLAINT AND DEMAND FOR JURY TRIAL


               COMES NOW the Plaintiff, NIITCHELL V. RIGDON III ("PLAINTIFF"), by and through

        his undersigned attorrieys, and files this 'Complaint against Defendant;HOME DEPOT USA, Inc.

        ("DEFENDANT"), respectfully stating unto the Court the following:

               1.      This is a cause of action for damages in excess of $15,000.00.

               2.      At all material times, PLAINTIFF was a resident of Lake County, Florida.

               3.      At all material times, DEFENDANT was a foreign corporation authorized to and

        doing business in Lake County, Florida.

               4.      At all material times, DEFENDANT acted through its agents, servants and employees,

        including PLAINTIFF.

               5.      At all material times, PLAINTIFF was a Florida resident, who worked, inter alia, in

        Lake County, Florida.

               6..     PLAINTIFF is, at all material times, over the age of 40. PLAINTIFF has been

        diagnosed with Post Traumatic Stress Disorder ("PTSD"), depressive disorder, and squamous cell

        carcinoma. He is a member of a protected class for both age and handicap.
                                                                                                  Page 1 of 8
Case 5:20-cv-00412-JSM-PRL Document 1-1 Filed 09/02/20 Page 6 of 12 PageID 16




         7.      This action arises under and is filed pursuant to the Florida Civil Rights Act of 1992

 ("FCRA"), and the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq (FMLA"). This

 court has jurisdiction under these Aots.

         8.      Relevant acts or omissions were committed in Lake County, Florida, and PLAINTIFF

 suffered harm in Lake County, Florida.

         9.      PLAINTIFF has exhausted all administrative remedies and received a"Right to Sue"

 letter from the Equal Employment Opportunity Commission on or about April 14, 2020.

         10.     DEFENDANT, at all times material herein, was an "Employer" as that term is defined

 by the FCRA and employed 15 or more employees for purposes of coverage under the FCRA

         11.     In 2007, DEFENDANT hired PLAINTIFF, who worked most recently as an

 associate/puller at the Leesburg, Florida store. PLAINTIFF was employed in this position at all times

 relevant to this action.

         12.     In late 2018, PLAINTIFF applied to the Veterans' Administration for benefits related

 to Post Traumatic Stress Disorder ("PTSD"), and persistent depressive disorder. PLAINTIFF inade

 DEFENDANT aware of this diagnosis. PLAINTIFF had also made employer aware of his diagnosis

 of carcinoma, and for a period of time, was granted eligible FMLA leave accordingly. PLAINTIFF

 was listed as a"protected veteran" with DEFENDANT.

         13.     Upon applying for these benefits and reporting his additional diagnoses of PTSD and -

 depressive disorder in late 2018 to DEFENDANT, PLAINTIFF was denied requests for his remaining-

 FMLA leave by DEFENDANT.

         14.      Subsequent to informing his supervisors at DEFENDANT of his diagnosis in late

 2018, Plaintiff was treated in a retaliatory manner by DEFENDANT,
                                                                                             Page 2 of 8
Case 5:20-cv-00412-JSM-PRL Document 1-1 Filed 09/02/20 Page 7 of 12 PageID 17




            15.   DEFENDANT was ultimately terminated by PLAINTIFF on or about December 31,

 2018

            16.   Prior to his termination, PLAINTIFF was a valuable employee of DEFENDANT with

 an exemplary record for approximately 12 years. PLAINTIFF received consistently positive

 appraisals and reviews throughout his tenure with DEFENDANT.

            17.   At least one other similarly situated employee of DEFENDANT, iridividual or

  individuals under the age of 40, were not subjected to the same adverse employment action as

 PLAINTIFF, that is, said similarly situated individuals were not terminated for following company

  policy.

            18.   PLAINTIFF's depressive disorder, PTSD, and carcinoma condition are permanent

  conditions and/or injuries that limit one or more of his major life activities, and PLAINTIFF is an

  individual with a disability/liandicap within the meaning of the FCRA.

            19.   PLAINTIFF is an individual who was regarded by DEFENDANT as having a

  physical or mental impairment that substantially limits one or more of his major life activities.

            20.   PLAINTIFF has a record of a physical impainnent that substantially limits one or

  more of his major life activities which DEFENDANT had knowledge of..

            21.   PLAINTIFF was qualified for his position, with or without a reasonable

  accommodation, and capably performed his duties with DEFENDANT

            22.   PLAINTIFF, after his employment was terminated, was replaced with and/or his

  duties assigned to an employee without a disability, or under the age of 40.

            23. ' At least one other similarly situated employee of DEFENDANT, non-handicapped

  individual or individuals, and/or under the age of 40, were not subjected to the same adverse

  employment action as PLAINTIFF, that is, said similarly situated individuals were not terminated
                                                                                               Page 3 of 8
Case 5:20-cv-00412-JSM-PRL Document 1-1 Filed 09/02/20 Page 8 of 12 PageID 18




 for following company policy.

        24.      All conditions precedent to the.filing of this lawsuit have been satisfied.



                                             COUNTI
                           Florida Civil Rights Act (Age Discrimination)

        25.      The foregoing paragraphs are hereby incorporated by reference as though fully set

 forth herein.

        26.      This is an action for age discrimination in violation of the Florida Civil Rights Act,

 based on DEFENDANT' S disparate treatment of PLAINTIFF when compared to his peers who

 worked for DEFENDANT, and who were hired to replace PLAINTIFF. PLAINTIFF is over 40

 years of age and thereby a member of a protected class.

        27.      PLAINTIFF was terminated from a position for which he was qualified, while

 younger individuals kept their jobs, and younger individuals were hired to replace PLAINTIFF.

        28.      Upon information and belief, the reason that PLAINTIFF received the above-

 described adverse employment actions was his age, and PL- AINTIFF' S age was a substantial factor

 in making the adverse,employment decisions.

        29.      As the result of the above-described actions, PLAINTIFF has suffered mental

 anguish, emotional distress, shame, embarrassment and humiliation and he continues to suffer

 these things.

        WHEREFORE, PLAINTIFF, demands judgment against DEFENDANT for damages in

 an amount to. be determined at trial, injunctive relief in the form of reinstatement to his former

 position, and an Order enjoining further discrimination; front pay if appropriate, compensatory



                                                                                               Page 4 of 8
Case 5:20-cv-00412-JSM-PRL Document 1-1 Filed 09/02/20 Page 9 of 12 PageID 19




 damages, together with costs incurred and attorney's fees, and further demands a trial by jury on

 all issues so triable.




                                            COUNT II
                           Florida Civil Rights Act (Disability Discrimination)

         30.     The foregoing paragraphs are hereby incorporated by reference as though fully set

 forth herein.

         31.     PLAINTIFF's PTSD and depressive disorder, are permanent conditions and /or

  injuries that limit one or more of his major life activities, and PLAINTIFF is an individual with a

 handicap within the meaning of the FCRA.

         32.     PLAINTIFF is an individual who is regarded by the DEFENDANT, as having a

 handicap in that the DEFENDANT believed that the PLAINTIFF had a physical or mental

  impairment that substantially limits one or more of his major life activities.

         33.     PLAINTIFF engaged in protected activity by requesting reasonable

 accommodation(s), including his notification to DEFENDANT of his VA application and request

  for leave, specifically his carcinoma, PTSD, and syniptoms/diagnosis of depression in late 2018.

         34.     By reason of each and every act as alleged, DEFENDANT unlawfully

  discriminated against PLAINTIFF by terminating his employment because of his disability, his

  perceived disability and /or his record of disability, including but not limited to his need for

  reasonable accommodation(s), all in violation of the Florida Civil Rights Act.

         35.     DEFENDANT' S actions displayed intentional misconduct and/or gross negligence

  in that either DEFENDANT had actual knowledge of the wrongfulness of its conduct and the high

  probability of the damage to PLAINTIF)+ would result, and despite that knowledge, intentionally
                                                                                           Page 5 of 8
Case 5:20-cv-00412-JSM-PRL Document 1-1 Filed 09/02/20 Page 10 of 12 PageID 20




  pursued a course of conduct resulting in PLAINTIFF' S injuries and damages, or DEFENDANT' S

  conduct was so reckless and wanton in care that it constitutes a conscious disregard or indifference

  to the rights of PLAINTIFF.

          36.     As a direct and proximate result of DEFENDANT'S discriminatory actions,

  PLAINTIFF has suffered the loss of employment, loss of income, loss of fringe benefits, and

  suffered and continues to suffer emotional distress, humiliation, great expense, embarrassment,

  and damage to his reputation.

          WHEREFORE, PLAINTIFF, demands judginent against DEFENDANT for damages in

  an amount to be determined at trial, injunctive relief in the form of reinstatement to his forriier

  position, and an Order enjoining further discrimination; front pay if appropriate, compensatory

  damages, together with costs incurred and attorney's fees, and further demands a trial by jury on

  all issues so triable.

                                            COUNTIII
                                       Violation of the FMLA

          37.     The foregoing p.aragraphs are hereby incorporated by reference as though fully set

  forth herein.

          38.     PLAINTIFF had a"serious health condition" as defined by the FMLA, in that

  PLAINTIFF had an illness, injury, impairment or physical or mental condition, that involved

  "inpatient care" as defined in 29 C.F.R. §(a)(b), and PLAINTIFF worked at least 1,250 hours of

  service in the 12 months immediately preceding his need for leave.

          39.     PLAINTIFF is and was an "eligible employee" for purposes of FMLA coverage

  because he was employed for at least 12 months by DEFENDANT, and PLAINTIFF worked at

  least 1,250 hours of service in the 12 months immediately preceding his need for leave.

                                                                                            Page 6 of 8
Case 5:20-cv-00412-JSM-PRL Document 1-1 Filed 09/02/20 Page 11 of 12 PageID 21




         40.     DEFENDANT was and is a covered "Employer" under the FMLA pursuant to 29

  U.S.C. §2611 in that DEFENDANT was engaged in commerce, an industry or an a.ctivity affecting

  commerce and employed fifty (50) or more employees for each working day, during each of twenty

  (20) or more calendar weeks in the year 2018.

         41.     DEFENDANT determined matters governing and controlling the essential terms

  and conditions of PLAINTIFF'S employment.

         42.     Upon receiving notice of PLAINTIFF'S requested. need for FMLA leave,

  DEFENDANT failed to timely provide PLAINTIFF with written notice of PLAINTIFF's rights

  and obligations under the FMLA, including the Notice of Eligibility and Rights and

  Responsibilities (WH-381) and/or the Designation Notice ()VH-382).

         43.     PLAINTIFF reasonably relies to his own detriment on DEFENDANT' S approval

  of his request for FMLA leave, such that DEFENDANT were then, and are now, estopped from

  denying PLAINTIFF was an eligible employee entitled to FMLA leave.

         44.     PLAINTIFF engaged in statutorily protected activity when he repeatedly sought

  requested FMI,A leave for his carcinoma diagnosis in late 2018, in addition to request for leave

  related his PTSD and depressive order diagnoses in late 2018.

         45.     By failing to provide PLAINTIFF with written notice of his rights under the FMLA,

  by denying PLAINTIFF his right to take leave under the FMLA, and by thereafter firing

  PLAINTIFF thus denying PLAINTIFF the, right to be restored to his position, DEFENDANT

  unlawfully retaliated against PLAINTIFF, for his exercise and/or his attempt to exercise his rights

  under the FMLA, as proscribed by 29 U.S.C. §§2615(a)(1) &(2), and the Department of Labor's

  anti-retaliation regulation, 29 C.F.R. §825.220(b).


                                                                                           Page 7 of 8
Case 5:20-cv-00412-JSM-PRL Document 1-1 Filed 09/02/20 Page 12 of 12 PageID 22




         46.     As a proximate result of DEFENDANT's unlawful retaliation, PLATMFF lost

  wages, lost other compensation, lost benefits, and lost his job.

         WHEREFORE, Plaintiff prays that judgment be entered for him for wages, employment

  benefits, and other lost compensation and monetary losses sustained as a result of such unlawful

  retaliation including back pay and front pat. In addition; PLAINTIFF prays for pre; judgment

  interest at the prevailing rate from the date of termination until the judgmerit on the award of

  wages, employment benefits and compensatiori ,and actual monetary losses. PLAINTIFF also

  prays for liquidated damages (doubling the award of interest, wages, employment benefits and

  other compensation lost)., and for reasonable attorney's fees and costs and expenses of this action

  pursuant to 29 U.S.C. §2617 (a) (3). PLATINTIFF also respectfully requests any such other relief

  as this Court deems just and appropriate. PLAINTIFF requests a trial by jury



         DATED:. July 8, 2020



                                                Respectfully submitted,

                                                HESSER & KIPKE



                                                ✓~Y- ~---
                                                Kenneth M. Hesser
                                                Florida Bar No.: 375720
                                                PO Box 773609
                                                Ocala, FL 34477
                                                (352) 225-3044 TEL
                                                (352) 400-4009 FAX
                                                Ken a;HKlawfl.com
                                                Attorneys for Plaintiff


                                                                                           Page 8 of 8
